DETAILED ACTION
Applicants’ request for continued examination of November 13, 2020, in response to the action mailed September 29, 2020, is acknowledged.  Compared to the claim set of January 26, 2020, it is acknowledged that no claims have been cancelled, claim 1 has been amended, and claims 39-40 have been added.  Claims 1, 5, 7-8, 10-13, and 39-40 are pending.  
	The elected invention is directed to a method of treating a human subject with symptoms of a stroke by inducing blood clot lysis with minimal associated hemorrhagic side effects, the method comprising 
(a) identifying a human subject who potentially had a stroke by observing one or more symptoms of a stroke without determining the cause of the stroke; and
(b) administering to the human subject a bolus of a first composition comprising less than 5 mg of a human tissue plasminogen activator (tPA) followed by an intravenous infusion of a second composition comprising a  human pro-urokinase-derived mutant (mpro-UK) infused over 60 to 90 minutes at a rate of 60 to 120 mg/hour;
wherein a clot lysis is achieved with less than about 30% fibrinogen degradation in the human’s blood and wherein
(ii) clot lysis is indicated as having been achieved by a Thrombolysis In Myocardial Infarction (TIMI) score of 2 or higher (claim 4).
(ii) clot lysis is indicated as having been achieved by a lysis of about 50% of the mass of at least one clot in the subject achieved within 75 minutes (claim 5).
(ii) the prourokinase mutant (mpro-UK) comprises a Lys300->His substitution in human pro-urokinase (claim 1).
(ii) the second composition is administered as an intravenous infusion at a rate of 60-90 mg/hour of the mpro-UK for 60-90 minutes (claim 10).
(ii) administration of the second composition begins within five minutes after the administration of the first composition (claim 12).
(ii) further comprising administering to the subject a third composition comprising a bolus of C1 -inhibitor (prior claim 14)1.  
(a) the third composition is administered to the subject before the administration of the second composition (prior claims 15-16);
(b) the third composition is administered in an amount sufficient to establish a concentration of C1-inhibitor that is about 500-750 μg/ml in the subject's blood (prior claim 17).
(b) the third composition comprises a bolus of 500-1500 mg of C1-inhibitor (prior claim 18).
(b) the first composition and the second composition together lyse the blood clots in the presence of the Cl-inhibitor with less than 30% fibrinogen degradation when compared to monotherapy by either tPA or pro-urokinase alone (prior claim 19).

Claims 39-40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim.    Claims 1, 5, 7-8, and 10-13 are herein considered.
Effective Filing Date
The US effective filing date granted for the instant claims is November 3, 2015, the filing date of PCT/US2015/058878, which disclosed the recited subject matter.  It is noted that US 62/074374 does not disclose “administering to the subject a bolus of a first composition comprising 1mg to less than 5 mg of tissue plasminogen activator (tPA)” or “pro-urokinase mutant (mpro-UK) infused over 60 to 90 minutes at a rate of 60 to 120 mg/hour” as recited in claim 1.  In this regard, in applicants’ filing of June 28, 2019 remarks it is stated that they accept the Office's prior conclusion that the effective filing date for the present application is not the filing date of US 62/074374.
AIA -First Inventor to File Status
Based on the US effective filing date of November 3, 2015, the present application is being examined under the AIA , first to file provisions.	
Claim Rejections - 35 USC § 112- (b)
The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 5, 7-8, and 10-13 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention for the following reasons.
For claims 1, 5, and 10-11 the phrases ‘pro-urokinase mutant” and ‘mproUK’ render the claims indefinite.  The prior action stated the following.  
Regarding the phrases ‘pro-urokinase mutant” and ‘mproUK’, it is assumed that said mutant has pro-UK activity to convert plasminogen to plasmin. It is requested that applicants confirm or refute this assumption.

2.    For purposes of examination, it is assumed that said phrases mean (i) the mutant has pro-UK activity to convert plasminogen to plasmin.
	Claims dependent from any claims rejected above are also indefinite for the reasons stated above.  Any subsequent rejection, based on clarification of the above phrases and terms, will not be considered a new ground for rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(AIA ) which forM5 the basis for all obviousness rejections set forth in this Office action:
 	AIA : A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 7-8, and 10-13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Collen et al, 1987 in view of Robinson et al, 2005 and Liu et al, 2002  
As a first matter, sudden onset of one-sided paralysis is a well-known symptom of stroke (NHLB Inst of the NIH Symptoms of Stroke, 2014a; of record).  Thus, ‘identifying a human subject who potentially had a stroke by observing sudden onset of one-sided paralysis’ would be well within the knowledge of the skilled artisan. 

However, administration of tPA as bolus for treatment of vein thrombosis was known in the art.  For example, Robinson demonstrates that a bolus administration of 0.8 mg to pigs was effective at thrombolysis (figures 7-8; p624 ¶2).  This dose is equivalent to 2.4 mg in a human. It would have been obvious to the skilled artisan to modify the method of Collen (table 4) by administering 2.4 mg of tPA in a bolus, as taught by Robinson.  Motivation to do so is derived, at least, from the ease of a bolus injection compared to the 1 hour infusion of Collen.  The combination of Collen and Robinson does not teach administration of the 300 Lys->His M5 variant of urokinase.  
However, said variant was well known in the art.  For example, Liu demonstrates that, for human clots, the use of said M5 mutant results in effective lysis, compared to the parent urokinase, remains fibrin-specific at higher doses (p760 ¶2; Fig 2), has enhanced plasma stability (p760 ¶4), and when tPA was combined with proUK M5 the lag phase for lysis is reduced by half (p760 ¶3). In addition, Liu teaches that, in dogs and monkeys, the M5 mutant induces superior clot lysis in vitro and in vivo without causing significant interference with hemostasis (Abstract; Figs 1,2,4, 6; p760 -761).  The doses of M5 used by Liu were 20, 40, and 60 ug/kg/min (figure 3), which equates to a range of 1.2-3.6 mg/kg/hr3.  (Claim 1 recites ‘infused 4.)  It would have been obvious to a person of ordinary skill in the art to modify the method obvious over the combination of Collen and Robinson to replace infusion of urokinase (Collen) with infusion of the 300 Lys->His variant as taught by Liu.  Motivation to do so is provided by the desire to treat human stroke and the advantage of using the proUK M5 mutant having the above superior qualities. 
 Regarding the specific amounts, concentrations, and administration times of enzymes recited in claim 1, the following is also further noted.  A skilled artisan would have good reason to pursue the known options within his or her technical grasp and it would have been obvious to a person having ordinary skill in the art to do such testing. It would have been within the skill of a practitioner in the field of stroke therapy by thrombosis to optimize the amounts and administration rates of tPA and the M5 Lys300->His mutant of pro-urokinase as well as administration timing. These are results-effective variables that are optimized through routine experimentation. The Court has stated that generally such differences amount to mere optimization and will not support patentability unless there is evidence indicating the claimed feature is critical. “[Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation” (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 CCPA 1955). See also Peterson (315 F.3d at 1330, 65 USPQ2d at 1382) where the Court has stated: “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages”.  In the instant case, while Collen, Robinson, and Liu explicitly disclose amounts and concentrations of enzymes encompassed by claim 1, they also demonstrate that these amounts and 
Regarding the specific functional limitations recited in claims 1, 5, and 13, since the Office does not have the facilities for examining and comparing applicants’ methods with the methods of the prior art, the burden is on applicant to show a novel or unobvious difference between the claimed methods and the methods of the prior art (i.e., that the methods of the prior art does not possess the same material structural and functional characteristics of the claimed methods). See In re Best. 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al, 205 USPQ 594. 
It is noted that the instant rejection is supported, at least, by rationales (a)-(d), (f), and (g) derived from KSR International vs Teleflex Inc (MPEP 2141(111)).
Claim Rejections - 35 USC § 112-First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Enablement
Rejection of claims 1, 5, 7-8, and 10-13 under 35 U.S.C. 112, first paragraph/ enablement, for some reasons explained in the prior actions, is maintained. Said rejection and the relevant reasons are reiterated herein.  
The instant application does not reduce to practice any method encompassed by the claims.  Nonetheless, the prior art (Collen et al, 1987 in view of Robinson et al, 2005 and Liu et 
In regards to this enablement rejection, the application disclosure and claims are compared per the factors indicated in the decision In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).  These factors are considered when determining whether there is sufficient evidence to support a description that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is undue.  The factors include but are not limited to: (1) the nature of the invention; (2) the breath of the claims; (3) the predictability or unpredictability of the art; (4) the amount of direction or guidance presented; (5) the presence or absence of working examples; (6) the quantity of experimentation necessary; (7) the relative skill of those skilled in the art.  Each factor is here addressed on the basis of a comparison of the disclosure, the claims, and the state of the prior art in the assessment of undue experimentation.  
Claims 1, 5, 7-8, and 10-13 are so broad as to encompass any method for treating a human subject with symptoms of a stroke said method comprising an intravenous infusion of a composition comprising a human pro-urokinase mutant (mpro-UK) wherein the pro-urokinase mutant is any protein having pro-UK activity5 and any structure comprising a substitution corresponding to Lys300-> His of the human pro-UK of SEQ ID NO: 1.  The scope of each of these claims is not commensurate with the enablement provided by the prior art and the disclosure with regard to methods using an extremely large number of proteins, as broadly 6.  It is noted that by use of “comprising” language (claim 1, line 10), these claims encompass proteins having essentially any structure as well as fusion proteins, wherein the desired activity is not derived from any sequence homologous to SEQ ID NO:  1.  Applicants are urged to contact the Examiner to discuss the use of “comprising” language when reciting proteins molecules.
The specific reagents and steps used for any method determine the method’s success.  Predictability of which steps and reagents can be used to obtain the desired effect requires a knowledge of, and guidance with regard to how said steps and reagents relate to the objective of the method.  In the instant case, identification of proteins having essentially any structure and having the activity of pro-UK, which is conversion of plasminogen to plasmin that can be used successfully to treat stroke requires a knowledge of and guidance with regards how any said proteins are related to goal of the desired treatment.   However, in this case, the application is limited to such methods as taught by the prior art discussed above under 35USC 103 using the M5 variant taught by Liu.
While some methods for identifying proteins having activity of a pro-UK were known, it is not routine in the art to screen an essentially unlimited number of proteins for having the desired functional properties, as encompassed by the instant claims.  Furthermore, the steps and reagents to be used with a reasonable expectation of success in obtaining the desired treatment of stroke were limited and remained unpredictable.  In addition, one skilled in the art would expect any tolerance to modification of a successful method for treatment to diminish with each further and additional modification of proteins to be used.
The specification does not support the broad scope of claims 1, 5, 7-8, and 10-13, which is so broad as to encompass all methods for treating a human subject with symptoms of a 7 and any structure comprising a substitution corresponding to Lys300-> His of the human pro-UK of SEQ ID NO: 1. The specification does not support the broad scope of claims 1, 5, 7-8, and 10-13 because the specification does not establish: (A) the structure of all proteins that can be used successfully having pro-UK activity, which is conversion of plasminogen to plasmin, said protein having any structure and having a Lys->His substitution corresponding to position 300 of SEQ ID NO: 1; (B) a rational and predictable scheme for a identifying all proteins having the desired pro-UK properties; (C) how any successful protein may, or may not, be structurally altered and retain the desired function; (D) the specification provides insufficient guidance as to which of the essentially infinite possible choices of proteins have the desired functional properties; and (E) how any successful method may or may not be modified and still retain the desired therapeutic properties.  
Thus, applicants have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims broadly including methods for treating a human subject with sudden onset of one-sided paralysis by administering a second composition comprising any human pro-UK mutant (mpro-UK), wherein the pro-UK mutant is any protein having any structure and comprising a substitution Lys300-> His corresponding to the human pro-urokinase SEQ ID NO: 1.  The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)).  Without sufficient guidance, determination of the genus of proteins having the desired characteristics is unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue.  See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).

(A) Applicants review the rejection.
(A) Reply:	Said review is acknowledged.
(B) To address the rejection, but without acquiescing to the rejection, applicant has amended claim 1 to recite identifying a human subject who potentially had a stroke by observing g sudden onset of one-sided paralysis without determining the cause of the stroke.
(B) Reply:	Said amendment is acknowledged.  This basis for the rejection is withdrawn.
(C) To address the rejection, but without acquiescing to the rejection, applicant has amended claim 1 to recite wherein the human pro-urokinase mutant comprises a substitution of histidine for lysine at amino acid position 300 (Lys300->His) of human pro­urokinase (SEO ID NO: 1).
(C) Reply:	Said amendment is acknowledged.  However, the claims continue to encompass the use of any protein that ‘comprises a substitution of histidine for lysine at amino acid position 300 (Lys300->His) of human pro-urokinase (SEQ ID NO: 1’, which encompasses proteins having essentially any structure and pro-urokinase activity.  See above under the enablement rejection herein regarding the use of ‘comprising’ language when reciting proteins.
(D) SEQ ID NO: 1 is taken from U.S. Patent No. 5,472,692, which is incorporated by reference in the present application.
(D) Reply:	It is acknowledged that SEQ ID NO: 1 is taken from U.S. Patent No. 5,472,692, which is incorporated by reference in the present application.  The rejection of claims for reciting, per se, SEQ ID NO:  1 of U.S. Patent No. 5,472,692 is withdrawn. 
Written Description

The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the claimed invention.  Specifically, the claims recite any method for treating a human subject with a  symptom of stroke said method comprising administering a pro-urokinase having any structure and comprising a substitution corresponding to Lys300-> His SEQ ID NO: 1.  This is an infinite/large genus, as the encompassed genus of proteins with pro-UK activity is essentially infinite. The specification does not describe reduction to practice of any such method8.  Nonetheless, the prior art (Collen in view of Robinson and Liu; see above under 35 USC 103) provides descriptions of methods sufficient to recognize that applicants were in possession of the single species of method of treating a person suspected of having a stroke by injection of 2.4 mg tPA followed by infusion of the proUK M5 variant (Liu) over 60 – 90mins at a rate of 60 – 120mg/hr, as encompassed by the instant claims.  The specification fails to describe any other representative species by any identifying characteristics or properties other than the functionality of treating a subject having a symptom of stroke. Thus, one of skill in the art would have no idea which specific species of methods encompassed by this infinite genus applicants have in mind that they wish to include within the scope of the claimed invention.  
Consequently, there is no evidence that any other species of this essentially infinite genus of methods, beyond the one discussed above (as per the rejection under 35 USC 103) were in the possession of the inventors at the time of filing.  To satisfy the written description aspect of 35 U.S.C. 112, first paragraph, for a claimed genus of molecules and methods of 
In support of their request that said rejection be withdrawn, applicants provide the following arguments.  These arguments are not found to be persuasive for the reasons following each argument.  
(A) Applicants review the rejection.
(A) Reply:	Said review is acknowledged.
(B) Applicant submits that the present amendments also overcome the rejection of claims under 35 U.S.C. 112, first paragraph/written description and point to their arguments above under ‘Enablement’.  
(B) Reply:	Said arguments are not persuasive to the reasons set forth above under.  Specifically, the applications fails to describe the use of any mutant proUK protein, other the M5 variant of Liu, such the skilled artisan would have recognized applicants were in possession at the time of filing herein.
Allowable Subject Matter
No claims are allowable.
Final Comments
As applicants are likely aware, the Office grants only a limited amount of time for each case.  It is requested that applicants make their arguments very concise and amend claims to allowable subject matter at the earliest possible time.  If applicants deem it necessary to new arguments be clearly indicated.  In order to expedite prosecution, the email address and direct phone number of applicants’ representative is appreciated. 
To insure that each document is properly filed in the electronic file wrapper, it is requested that each of amendments to the specification, amendments to the claims, applicants’ remarks, requests for extension of time, and any other distinct papers be submitted on separate pages and identified with the proper document code (see http://usptoptc/sites/istrk/ifwdc/default.aspx).   
It is also requested that applicants identify support, within the original application, for any amendments to the claims and specification.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERIDAN SWOPE whose telephone number is 571-272-0943.  The examiner appreciates the opportunity to clarify any communication and can normally be reached on 11a-7:30p7pm EST.  If attempts to reach the examiner by telephone are unsuccessful after 2 business days, the examiner’s supervisor, Robert Mondesi, can be reached on 408-918-7584.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If applicants wish to expedite prosecution by receiving e-mail communications from the Examiner, applicants must file written authorization.  The following is a sample authorization statement which may be used by applicant. 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system (see http://pair-direct.uspto.gov) or contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/SHERIDAN SWOPE/Primary Examiner, Art Unit 1652                                                                                                                                                                                                        	
	
	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Claim 1, in using “comprising” language (line 3), encompasses methods using additional steps to those recited in (a) and (b).  The specification herein and prior claim 14 disclose the additional step of administering C1 inhibitor, as per the elected invention.  It is noted that any future amendment to explicitly exclude administration of C1 inhibitor will be deemed non-responsive, as not encompassing the elected invention. 
        2 As per 35 USC 112 enablement.
        3 Liu:  Time course of up to 90mins (fig3)
        20 ug/kg/min (x60mins) = 1200 ug/kg/hr.  At 1000ug per 1kg = 1.2 mg/kg/hr 
        60 ug/kg/min (x60mins) = 3600 ug/kg/hr. At 1000ug per 1kg = 3.6 mg/kg/hr
        
        4 Claim 1 range: Time course of up to 90mins
         60 mg/hr.  At human weight of 60kg = 1 mg/kg/hr.
        120 mg/hr. At human weight of 60kg = 2 mg/kg/hr.
        
        5 Activity to convert plasminogen to plasmin, see above under 35 USC 112 (b).
        6 Using the factorial formula N!x19A/(N-A)!/A! (N number of amino acids in a protein and A is the number of subtitutions), the total number of variants is 12 x 10524, which is more proteins than the number of atoms in the universe (Patrick et al, 2003 p451¶2)
        7 Activity to convert plasminogen to plasmin, see above under 35 USC 112 (b).
        8 It does not appear that the method described in example 4 was actually reduced to practice, since no results are reported and the past tense was not used, as in examles 1-3.